Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  161658(65)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  AHMED OMER,                                                                                           Elizabeth M. Welch,
                                                                                                                       Justices
          Plaintiff-Appellee,
                                                                    SC: 161658
  v                                                                 COA: 344310
                                                                    MCAC: 14-000013
  STEEL TECHNOLOGIES, INCORPORATED,
  and NEW HAMPSHIRE INSURANCE
  COMPANY,
             Defendants-Appellants.
  ________________________________________/

           On order of the Chief Justice, the motion of the Michigan Self-Insurers’ Association
  to file a brief amicus curiae is GRANTED. The amicus brief submitted on January 5, 2021,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 12, 2021

                                                                               Clerk